           Case 4:20-cr-00355-JSW Document 58 Filed 12/01/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA

                                  CRIMINAL MINUTE ORDER


Date: 12-1-20                                Time in Court: 12 minutes

Judge: Jeffrey S. White

Case No.: CR-20-00355-01 JSW
United States of America v. Eric Carrillo, Deft. present with Counsel: Gail Shiffman

Case No.: CR-20-00355-02 JSW
United States of America v. Juan Conchas-Carrillo present with Counsel Robert Waggener


Jonathan Lee / Samantha Bennett
       U.S. Attorney

Deputy Clerk: Jennifer Ottolini              Court Reporter: Raynee Mercado


                                        PROCEEDINGS

REASON FOR HEARING: Telephonic Status Conference

RESULT OF HEARING:        Parties shall meet and confer re: designation of “confidential
                          material”.
                          Defendants request evidence review.

                          Joint Status Report due: 1-19-21


Case Continued to 1-26-21 at 1:15 pm for Status on AT&T Teleconference Calendar




TIME EXCLUDABLE PURSUANT TO 18 U.S.C. § 3161 - stipulation/proposed order to be submitted
